Pratt, J.
The ease presents a fair question of fact, with abundant evidence to sustain the decision. As the trial judge had the advantage of seeing the witnesses, it would be manifestly unwise to interfere with his conclusions in a case where the testimony is so evenly balanced. It may also be remarked that the burden of proof rested upon the beneficiary. Case v. Case, 1 N. Y. Supp. 714. The case of Sweet v. Bean, 67 Barb. 91, is also in point; and the criticism made upon the agreement in that case, as not containing the stipulation for support of the grantor, is equally applicable here. The judgment must be affirmed, with costs.